17 N.Y.3d 827 (2011)
954 N.E.2d 79
929 N.Y.S.2d 789
GLORIA DOOMES, Appellant,
v.
BEST TRANSIT CORP. et al., Defendants, and
WARRICK INDUSTRIES, INC., Doing Business as GOSHEN COACH, Respondent.
ANA JIMINIAN, Appellant,
v.
BEST TRANSIT CORP. et al., Defendants, and
WARRICK INDUSTRIES, INC., Doing Business as GOSHEN COACH, Respondent.
KELLI RIVERA, Appellant,
v.
BEST TRANSIT CORP. et al., Defendants, and
WARRICK INDUSTRIES, INC., Doing Business as GOSHEN COACH, Respondent.
Motion No: 2011-936
Court of Appeals of New York.
Submitted August 15, 2011.
Decided September 8, 2011.
Motion by Product Liability Advisory Council, Inc. for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.